USDC IN/ND case 1:19-cr-00002-HAB-SLC document 130 filed 02/02/21 page 1 of 1


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                FORT WAYNE DIVISION

UNITED STATES OF AMERICA                      )
                                              )
v.                                            )      Cause No. 1:19-CR-2-HAB
                                              )
CALVIN JONES                                  )

                                    OPINION AND ORDER

       This matter is before the Court on Defendant’s Motion to Suppress, filed on October 26,

2020. (ECF No. 118). The factual predicate for the motion was Defendant’s assertion that two

envelopes, mailed on January 17, 2018, and January 29, 2018, were seized by law enforcement

without a warrant. The Government responded on January 8, 2021 (ECF No. 128), stating that, in

fact, those seizures were authorized by properly issued warrants. Defendant failed to file a reply.

As a result, no factual challenge has been made to the existence of the warrants, nor has there been

any argument that suppression is warranted in the face of the warrants.

       Considering Defendant’s apparent abandonment of his motion, Defendant’s Motion to

Suppress (ECF No. 118) is DENIED.

       SO ORDERED on February 2, 2021.

                                               s/ Holly A. Brady
                                              JUDGE HOLLY A. BRADY
                                              UNITED STATES DISTRICT COURT
